DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim 1 is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of conflicting Patent No. 11,140,454 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,140,454 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Look below for example.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 11,140,454 B2
1

1


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,140,454 B2. 
Conflicting Patent No. 11,140,454 B2
Claim 1 of Conflicting Application
Serial Number (17/493292)
Claim 1 of Pending Application
A system comprising: 
A content presentation management system, comprising: 
a receiver configured to receive a message indicating selection of a content asset of a plurality of content assets for display on a content presentation device; a transmitter configured to transmit, to a server, based on the indicated selection, a request for presentation settings associated with the content asset including a content presentation device type identifying model information of the content presentation device; 
a processor; and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to:
wherein the receiver is further configured to receive, from the server, at least one presentation setting comprising instructions for display and audio settings for playback of the content asset using the content presentation device type; and
generate presentation information associated with a content asset based on at least one provider presentation setting configured for the content asset, the presentation information being configured to implement the adjustment of at least one device presentation setting of a content presentation device configured to present the content asset, and
a processor in the content presentation device configured to: adjust at least one presentation setting of the content presentation device based on the at least one presentation setting, determine at least one presentation characteristic of the content asset during playback of the content asset on the content presentation device, and adjust, during playback of the content asset on the content presentation device, the at least one presentation setting to correspond with the at least one presentation characteristic.
provide access to the presentation information to the content presentation device in relation to the content asset


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2011/0080522 A1 to Hardacker.
As to claim 1, Hardacker discloses a content presentation management system, comprising: 
a processor (Hardacker ¶0005 and 0016 a processor controlling the display device); and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to (Hardacker ¶0016, a display device that is controlled by a processor accessing a computer readable storage medium 20 to present video images from a selected video source):
generate presentation information associated with a content asset based on at least one provider presentation setting configured for the content asset, the presentation information being configured to implement the adjustment of at least one device presentation setting of a content presentation device configured to present the content asset (Hardacker ¶0005, 0007, 0019, 0020, 0026, metadata 
provide access to the presentation information to the content presentation device in relation to the content asset (Hardacker Fig. 2, ¶0007, 0019, 0027, provide an interface for the user to select whether or not to invoke the automatic setting configuration of the display device according to the received metadata).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0054664 A1 to Dougall.
As to claim 1, Dougall discloses a content presentation management system, comprising: 
a processor (Dougall Fig. 2, ¶0025); and 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to (Dougall Fig. 2, 4, 7, 8, ¶0025):
generate presentation information associated with a content asset based on at least one provider presentation setting configured for the content asset, the presentation information being configured to implement the adjustment of at least one device presentation setting of a content presentation device configured to present the content asset (Dougall Fig. 2, 4, 7, 8, 0029, 0032, 0047, 0064, 0068, generating parameter settings for display of content, e.g. brightness, based on 
provide access to the presentation information to the content presentation device in relation to the content asset (Dougall Fig. 2, 4, 7, 8, ¶0033, 0034, 0069, transmitting the parameter settings to the receiver/display along with the multimedia content).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-U.S. Pub. No. 2010/0271390 A1 to Tran (The at least one server determines preferred initial parameters for particular video content. When this particular video content is being displayed by a selected video display device, the at least one server downloads the preferred initial parameters so that the display device can adjust the display parameters for that device based at least in part upon the preferred initial parameters)
-U.S. Pub. No. 2012/0321273 A1 to Messmer 
Claim 1 has been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426